 Case 2:20-cv-01609-CCC-MF Document 1 Filed 02/14/20 Page 1 of 7 PageID: 1




Raziye Andican, Esq.
SMITH, CURRIE & HANCOCK LLP
1950 Old Gallows Road, Suite 750
Tysons, Virginia 22182
Telephone: (703) 506-1990
Facsimile: (703) 506-1140
Attorneys for Defendants

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY


SAKET CHAUDHARI AND                      Hon._______________________
SATYENDRA CHAUDHARI
                                         Case No.____________________
       Plaintiffs,

v.                                                  Civil Action

MATTHEW PARKER,                             NOTICE OF REMOVAL &
PARKER CONSULTING SERVICES, INC.,           LOCAL CIVIL RULE 11.2
AND JOHN DOES (1-10) (representing             CERTIFICATION
unknown liable defendants)

      Defendants.

TO:   CHIEF JUDGE AND THE JUDGES OF THE
      UNITED STATES DISTRICT COURT FOR
      THE DISTRICT OF NEW JERSEY

ON NOTICE TO:

      Shay S. Deshpande, Esq.
      FRANZBLAU DRATCH
      Plaza I
      354 Eisenhower Parkway
      Livingston, New Jersey 07039
      Attorneys for Plaintiffs


      Michelle M. Smith, Esq., Clerk
      The Superior Court of New Jersey
      Richard Hughes Justice Complex
      6th Floor North Wing
      Trenton, New Jersey 08625
  Case 2:20-cv-01609-CCC-MF Document 1 Filed 02/14/20 Page 2 of 7 PageID: 2




       Clerk of the Court, Law Division
       Superior Court of New Jersey, Sussex County
       43-47 High Street
       Newton, New Jersey 07860

HONORABLE JUDGES:

       Defendants Matthew Parker and Parker Consulting Services, Inc. (collectively

“Defendants”) jointly file this notice of removal of this action pursuant to 28 U.S.C. §§1332, 1441,

and 1446 to the United States District Court for the District of New Jersey, and as grounds therefore

shows as follows:

       1.      On January 14, 2020 Plaintiffs Saket Chaudhari and Satyendra Chaudhari

(collectively “Plaintiffs”) filed a civil action in Superior Court of New Jersey, Sussex County, Law

Division entitled Saket Chaudhari and Satyendra Chaudhari v. Matthew Parker, Parker

Consulting Services, Inc., and John Does 1-10, Docket No.: SSX-L-000035-20 (hereinafter

referred to as “State Court Action”). As required by 28 U.S.C. § 1446(a), copies of the Summons,

Complaint, and Case Information Statement that were served upon Defendant Matthew Parker are

attached hereto as Exhibit A.

       2.      Defendant Matthew Parker was served the Summons and Complaint on January 16,

2020. See Exhibit A.

       3.      Defendant Parker Consulting Services, Inc. was not served with a copy of the

Summons and Complaint, but consents to the removal. “Where defendants jointly file the notice

of removal, the unanimity is satisfied.” See Niblack v. Educ. & Health Centers of Am., No. CV 17-

6318 (JLL), 2017 WL 5005988, at *1 (D.N.J. Nov. 1, 2017) (finding the notice of removal shows

that the same counsel represents all Defendants and Defendants jointly filed the notice of removal).




                                                 2
  Case 2:20-cv-01609-CCC-MF Document 1 Filed 02/14/20 Page 3 of 7 PageID: 3




        4.      The New Jersey Superior Court, Sussex County is located within the District of

New Jersey. See 28 U.S.C. § 110. Therefore, venue is proper in this Court because it is the “district

and division embracing the place where such action is pending.” 28 U.S.C. § 1441(a).

        5.      Pursuant to 27 U.S.C. § 1446(b)(2), this Notice of Removal has been timely filed

within 30 days after Defendant Matthew Parker was served with the Complaint. Parker Consulting

Services, Inc., while not yet served, consents to the removal.

        6.      The removing Defendants do not waive, or intend to waive, any defenses they may

have.

                    BASIS FOR REMOVAL: DIVERSITY JURISDICTION

        7.      This action is properly removable under 28 U.S.C. § 1441(a), because the United

States District Court has original jurisdiction in this case under 28 U.S.C. § 1332(a), which

provides that “[t]he district courts shall have original jurisdiction in all civil actions where the

amount in controversy exceeds the sum or value of $75,000 exclusive of interest and costs and is

between (1) citizens of different states . . . .”

        8.      On the face of the complaint, Plaintiffs claim damages in excess of $500,000.00.

Complaint, ¶¶ 3,6. In the removal context, “the amount in controversy is generally decided from

the plaintiff's complaint.” Indep. Mach. Co. v. Int'l Tray Pads & Packaging, Inc., 991 F. Supp.

687, 691 (D.N.J. 1998). The amount in controversy exceeds $75,000.00.

        9.      As Plaintiff acknowledges in their Complaint, at the time this action was

commenced, and all relevant times, Plaintiff Saket Chaudhari resides in Flanders, New Jersey. See

Complaint ¶ 1. Plaintiff also acknowledges in their Complaint, at the time this action was

commenced and all relevant times, Plaintiff Satyendra Chaudhari resides in Flanders, New Jersey.

See Complaint ¶ 2. Thus both Plaintiffs are citizens of the state of New Jersey.




                                                    3
    Case 2:20-cv-01609-CCC-MF Document 1 Filed 02/14/20 Page 4 of 7 PageID: 4




        10.      Plaintiffs acknowledge in their Complaint, at the time this action was commenced,

and at all relevant times, Defendant Matthew Parker is a resident of Tallahassee, Florida. See

Complaint ¶ 3. This is undisputed, and Defendant is a citizen of Florida within the meaning of 28

U.S.C. § 1332.

        11.      Plaintiff avers in their Complaint, at the time this action was commenced, and at all

relevant times, Defendant Parker Consulting Services, Inc. is a citizen of Florida. See Complaint

¶ 4. This fact is undisputed and attached hereto as Exhibit B is a Certificate of Status from the

Florida Secretary of State for Parker Consulting Services, Inc. Defendant is a citizen of Florida

within the meaning of 28 U.S.C. § 1332.

        12.      Accordingly, there is complete diversity1 of citizenship between the Plaintiffs and

Defendants.

        13.      The amount in controversy is in excess of $75,000, and the parties to this action are

citizens of different states. Therefore, this Court has subject matter jurisdiction and this action is

removable pursuant to 28 U.S.C. § 1441(a).

                                 PROCEDURAL REQUIREMENTS

        14.      To date, the removing Defendants have not filed responsive pleadings in Plaintiffs’

State Court Action, and no other proceedings have transpired in that action.

        15.      The removing Defendants have not previously sought similar relief.

        16.      Matthew Parker, Parker Consulting Services, Inc., and the “John Doe” defendants

are the only defendants in this action. “John Doe” defendants are fictitious defendants that do not



1
  Plaintiffs have named certain “John Doe” defendants. However, fictitious defendants do not affect the
removal, as they are disregarded. 28 U.S.C. §1441(b)(1) (“In determining whether a civil action is
removable on the basis of the jurisdiction under section 1332(a) of this title, the citizenship of defendants
sued under fictitious names shall be disregarded.”).



                                                     4
  Case 2:20-cv-01609-CCC-MF Document 1 Filed 02/14/20 Page 5 of 7 PageID: 5




affect the removal. All defendants consent to the removal of this action; therefore, unanimity

exists.

          17.   Pursuant to 28 U.S.C. § 1446, copies of this Notice of Removal have this day been

served upon Plaintiffs, through counsel, and will be promptly filed with the Clerk of the Superior

Court of New Jersey and the Clerk of the Superior Court in Sussex County, New Jersey.

          18.   By removing this matter, the removing Defendants do not waive, or intend to waive,

any defenses they may have including, but not limited to, insufficiency of process and

insufficiency of service of process and/or lack of personal jurisdiction, and reserves the right to

assert all defenses herein.

          WHEREFORE, Defendants Matthew Parker and Parker Consulting respectfully request

that this action proceed in this Court as required by law.


                                                      Respectfully submitted,

                                                      SMITH, CURRIE & HANCOCK LLP


                                                      s/ Raziye Andican
                                                      Raziye Andican, Esq.
                                                      1950 Old Gallows Road, Suite 750
                                                      Tysons, Virginia 22182
                                                      Telephone: 703-506-1990
                                                      Facsimile: 703-506-1140
                                                      Email: randican@smithcurrie.com
                                                      Attorneys for Matthew Parker and Parker
                                                      Consulting Services, Inc.
Dated: February 14, 2020




                                                 5
  Case 2:20-cv-01609-CCC-MF Document 1 Filed 02/14/20 Page 6 of 7 PageID: 6




                  CERTIFICATION PURSUANT TO LOCAL RULE 11.2

       The undersigned counsel for Defendants certifies that the matter in controversy is not the

subject of any other action pending in any court other than the present case in state court that is

being removed and Defendants know of no other action pending in any court, or of any pending

arbitration or administrative proceeding.



                                                              s/ Raziye Andican
                                                              Raziye Andican, Esq.

Dated: February 14, 2020




                                                  6
  Case 2:20-cv-01609-CCC-MF Document 1 Filed 02/14/20 Page 7 of 7 PageID: 7




                                     PROOF OF SERVICE

       I am over the age of 18 and not a party in this action. On this date, I served a true copy of

the attached:

        NOTICE OF REMOVAL & LOCAL CIVIL RULE 11.2 CERTIFICATION

on the party listed below, via email and Overnight Delivery, sent to their attorney of record at the

last known address as follows:

                                     Shay S. Deshpande, Esq.
                                        Franzblau Dratch
                                   A Professional Corporation
                                              Plaza I
                                    354 Eisenhower Parkway
                                  Livingston, New Jersey 07039
                                   sdeshpande@njcounsel.com

and, via Overnight Delivery on February 18, 2020, upon

Michelle M. Smith, Esq., Clerk
The Superior Court of New Jersey
Richard J. Hughes Justice Complex
6th Floor North Wing
P.O. Box 971
Trenton, New Jersey 08625

Clerk of the Court, Law Division
Superior Court of New Jersey, Sussex County
43-47 High Street
Newton, New Jersey 07860


I declare under penalty of perjury that the foregoing is true and correct.



                                                              s/ Raziye Andican
                                                              Raziye Andican

Dated: February 14, 2020




                                                  7
